Citation Nr: 0807897	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than June 22, 
1992, for grant of service connection for schizophrenia. 

2.  Entitlement to an effective date earlier than June 22, 
1992, for a 100 percent rating for schizophrenia. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued in October 1997 and later by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The October 1997 rating decision granted 
service connection for a nervous condition effective June 22, 
1992, and assigned an initial staged rating.  The staged 
rating began with a temporary total rating effective from 
June 22, 1992, through August 31, 1992, and was followed by a 
30 percent rating effective from September 1, 1992.  The 
veteran appealed for an initial rating higher than 30 percent 
and an earlier effective date for service connection.  
Subsequent rating decisions granted higher schedular ratings 
and additional temporary total ratings for psychiatric 
hospitalization, but denied the earlier effective date claim.

The case was remanded by the Board in March 2003.  In a 
December 2004-issued RO rating decision, the RO granted a 100 
percent schedular rating for paranoid schizophrenia effective 
from June 22, 1992.  The veteran has continued his appeal for 
an effective date earlier than June 22, 1992, for service 
connection and for a 100 percent schedular rating.

The issue of an effective date prior to June 22, 1992, for a 
100 percent rating for schizophrenia is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.



FINDINGS OF FACT

1.  RO rating decisions issued in the 1970s and 1980s were 
subsumed by a March 1983 Board decision that denied service 
connection for schizophrenia.  

2.  The veteran has not submitted a valid claim of clear and 
unmistakable error in the March 1983 Board decision. 

3.  Following the March 1983 Board decision, the next 
application to reopen a claim for service connection for 
schizophrenia was received at the RO on June 22, 1992. 

4.  On December 5, 1991, the veteran was admitted to a VA 
hospital for treatment for schizophrenia.   

5.  The latter of the date of claim for service connection 
for schizophrenia or date entitlement to service connection 
for schizophrenia arose is December 5, 1991.


CONCLUSION OF LAW

The criteria for an earlier effective date of December 5, 
1991, for service connection for schizophrenia are met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.105, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied by way of a Board Remand in June 2003 
followed by a letter sent to the claimant in June 2003.  The 
letter mentions that the veteran should submit evidence that 
his schizophrenia existed prior to the current effective 
date.    

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Earlier Effective Date for Service Connection for 
Schizophrenia

The Board's inquiry is whether there is a basis to assign an 
effective date earlier than June 22, 1992, for service 
connection for schizophrenia. 

Unless specifically provided elsewhere in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for an 
increase, of compensation, dependency, and indemnity 
compensation, or pension, shall be fixed in accordance with 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(2002).  

If based on receipt of new and material evidence, other than 
service department records, received after the final 
disallowance, the effective date will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r) (2007).

The RO reopened a service connection claim and granted 
service connection for schizophrenia based on the submission 
of new and material evidence other than service department 
records.  Thus, the effective date must be based on date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  

The claims file reflects that the RO denied several service 
connection claims in the 1970s and 1980s.  These RO rating 
decisions were subsumed by a March 1983 Board decision that 
denied service connection for schizophrenia.  38 C.F.R. 
§ 20.1104 (When the Board affirms a determination of the 
agency of original jurisdiction, such determination is 
subsumed by the Board's decision).  The issue of possible CUE 
in the March 1983 Board decision was resolved in another 
decision.  

"When a determination of the agency of original jurisdiction 
is affirmed by the Board of Veterans' Appeals, such 
determination is subsumed by the final appellate decision."  
38 C.F.R. § 20.1104.  See Hazan v. Gober, 10 Vet. App. 511 
(1997) (where RO decision was appealed and subsumed in the 
Board's final decision, an effective date cannot be assigned 
prior to the date of the Board decision); Smith v. Brown, 35 
F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 
(1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a 
determination of the AOJ is affirmed by the Board, the 
determination is subsumed by the final appellate decision); 
see also VAOPGCPREC 14-95.

Following the March 1983 Board decision, the next application 
to reopen the service connection claim was received at the RO 
on June 22, 1992.  While this date could establish the 
effective date for service connection, special provisions 
provide that under certain circumstances a VA hospital report 
dated prior to that time might suffice as an informal claim.  
These special provisions are set forth at 38 C.F.R. § 3.157.  

According to 38 C.F.R. § 3.157, a report of VA examination or 
hospitalization can suffice as a claim to reopen a claim for 
service connection.  In applying 38 C.F.R. § 3.157, a report 
of examination or hospitalization can constitute an informal 
claim if there had been a prior disallowance of a formal 
claim for compensation or pension (See Crawford v. Brown, 5 
Vet. App. 33, 34-35 (1993), but only if the report relates to 
a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2007).

Where the above-stated requirements are met, the date of VA 
hospitalization will be accepted as the date of receipt of a 
claim providing that a claim specifying the benefit sought is 
received within one year from the date of such hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2007).  Thus, the next 
question is whether VA hospitalized the veteran within one 
year prior to June 22, 1992.  If so, then the date of claim 
is the date of that VA hospital admission or other VA 
treatment.

The veteran testified before the undersigned Veterans Law 
Judge in October 2002 concerning evidence of disabling 
symptoms in the 1970s, but he did not allege that he was 
treated at any time from June 22, 1991, to June 22, 1992.  
His testimony therefore does not provide a basis for an 
earlier effective date for service connection for 
schizophrenia.   

Pertinent reports reflect VA hospital admissions for 
schizophrenia on October 9, 1990, and on December 5, 1991.  
Of these two hospitalizations, only the December 5, 1991, 
hospital admission falls within one year of June 22, 1992.  
The criteria for using December 5, 1991, for the date of 
receipt of the new claim are therefore met.   

As noted above, the effective date assigned for service 
connection will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q), (r).  We have established December 5, 1991, as 
the date of receipt of the new claim, but we have not yet 
determined whether this is later than the "date entitlement 
arose."  

The phrase "date entitlement arose" appears in the 
regulation, but not in the statute.  The regulation does not 
define this phrase.  While the meaning of this phrase is 
subject to interpretation, that interpretation may not 
violate the statute.  The statute requires that the effective 
date shall be fixed in accordance with facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  But, the statute, at 38 U.S.C.A. § 5110 (g), then 
provides that the effective date of such award shall be fixed 
in accordance with the facts found but shall not be earlier 
than the effective date of the act or administrative issue 
and further states that in no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  See 
38 U.S.C.A. § 5110(g) (West 2002).  Thus, the phrase "date 
of entitlement" as used in the regulation, appears to refer 
to date of an act, administrative issue, or administrative 
determination of entitlement.  

No pertinent act, administrative issue, or administrative 
determination creating an entitlement arose during the 
pendency of this case and authority for entitlement to direct 
service connection for schizophrenia under 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 clearly existed well prior 
the VA hospitalization in December 1991.  Therefore, the 
facts found in this case simply are that entitlement to 
service connection arose well prior to December 5, 1991, but 
the application to reopen the claim for service connection 
for schizophrenia must be regarded as not having been 
received prior to December 5, 1991.  Thus, based on facts 
found, the latter of the date of claim or date entitlement 
arose is December 5, 1991.  


ORDER

An earlier effective date of December 5, 1991, for grant of 
service connection for schizophrenia is granted.  


REMAND

In the decision above, the Board has granted an effective 
date for service connection earlier than that awarded by the 
RO.  The RO has therefore not yet had an opportunity to 
consider a schedular, extraschedular, or temporary total 
disability rating for any period prior to June 22, 1992, 
including whether adequate notice of appropriate rating 
criteria have been met.  Thus, Board action in this respect 
might be premature. 

In order to ensure due process to the veteran, the claim for 
an effective date earlier than June 22, 1992, for assignment 
of a 100 percent schedular rating is therefore remanded for 
the following action: 

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007), is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claim for an earlier effective date for a 
100 percent rating for schizophrenia 
based on the earlier effective date for 
service connection granted in the 
decision above.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


